In The


Court of Appeals


Ninth District of Texas at Beaumont


  ______________________

 
NO. 09-07-071 CR

 ______________________

 
PAUL DANIEL HARDY, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the 252nd District Court
 Jefferson County, Texas

Trial Cause No. 83554




MEMORANDUM OPINION
	Pursuant to a plea bargain, appellant Paul Daniel Hardy pled guilty to indecency with
a child by exposure.  On August 13, 2001, the trial court found the evidence sufficient to find
Hardy guilty, but deferred further proceedings, placed Hardy on community supervision for
five years, and assessed a fine of $500.  The trial court amended the terms of Hardy's
supervision by requiring him to serve an additional year.  On January 3, 2007, the State filed
a motion to revoke Hardy's unadjudicated community supervision.  Hardy pled "true" to five
violations of the conditions of his community supervision.  The trial court found that Hardy
violated the conditions of his community supervision, found Hardy guilty of indecency with
a child by exposure, and assessed punishment at ten years of confinement.   
	Hardy's appellate counsel filed a brief that presents counsel's professional evaluation
of the record and concludes the appeal is frivolous.  See Anders v. California, 386 U.S. 738,
87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967); High v. State, 573 S.W.2d 807 (Tex. Crim. App.
1978).  On June 7, 2007, we granted an extension of time for appellant to file a pro se brief. 
We received no response from appellant.  We reviewed the appellate record, and we agree
with counsel's conclusion that no arguable issues support an appeal.  Therefore, we find it
unnecessary to order appointment of new counsel to re-brief the appeal.  Compare Stafford
v. State, 813 S.W.2d 503, 511 (Tex. Crim. App. 1991).  We affirm the trial court's judgment.
	AFFIRMED.

							_________________________________
								 DAVID GAULTNEY
									 Justice								
Submitted on September 28, 2007       
Opinion Delivered October 10, 2007							
Do Not Publish

Before Gaultney, Kreger, and Horton, JJ.